Title: To George Washington from Clement Biddle, 23 August 1793
From: Biddle, Clement
To: Washington, George



Sir
Philadelphia Augst 23 1793.

When you did me the honour to appoint me to the Office of Marshall of the Pennsylvania District, there was a prospect of its being at some time beneficial to me and I have ever held myself under the greatest Obligation to you for the Confidence placed in me by that Appointment, but I found that the Arrangements of the Judiciary System were such as would not compensate the marshalls for the great risque and hazard that would necessarily attend the Execution of their Duties.
I determined however, to contribute all in my power to the support of the Government of the United States, to execute the Office during the period to which you did me the honour to appoint me and I have endeavour’d to execute it with fidelity and to merit the Confidence you were pleased to place in me, but I find that the Expense attending the Execution has been equal or greater than the Emoluments of the office and the hazard and Responsibility attending the same are so great that I can not think myself justified in continuing to hold the Office, if you should have been pleased to think of conferring the same upon me, when the time limited by my Commission expires.
I shall ever hold myself bound by the strongest Ties of Gratitude to you personally and have the honour to be With the greatest respect sir Your most Obedient and very humle Servt

Clement Biddle

